               Case 19-11938-LSS              Doc 432-3        Filed 09/01/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

    In re:                                             )     Chapter 7
                                                       )
    UBIOME, INC.,1                                     )     Case No. 19-11938 (LSS)
                                                       )
                       Debtor.                         )



                 ORDER GRANTING THIRD INTERIM APPLICATION
                   FOR COMPENSATION AND REIMBURSEMENT
              OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
                  AS COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR
             THE PERIOD FROM JANUARY 1, 2021 THROUGH JULY 31, 2021

                  Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), as counsel for the Chapter 7

Trustee in the above-captioned case, filed a Third Interim application for allowance of

compensation and reimbursement of expenses for January 1, 2021 through July 31, 2021 (the

“Third Interim Application”). The Court has reviewed the Third Interim Application and finds

that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (b)

notice of the Third Interim Application, and any hearing on the Third Interim Application, was

adequate under the circumstances; and (c) all persons with standing have been afforded the

opportunity to be heard on the Third Interim Application. Accordingly, it is hereby

                  ORDERED that the Third Interim Application is GRANTED, on an interim basis.

Fees in the amount of $141,035.50, and costs in the amount of $10,060.34, are allowed on an

interim basis. The Chapter 7 Trustee in the above case shall pay to PSZ&J the sum of

$141,035.50 as compensation and $10,060.34 as reimbursement of expenses, for a total of


1
  The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The headquarters
for the above-captioned Debtor is located at 360 Langton Street, Suite 301, San Francisco, CA 94103.


DOCS_DE:235747.1 31271/001
               Case 19-11938-LSS        Doc 432-3     Filed 09/01/21     Page 2 of 2




$151,095.84 for services rendered and disbursements incurred by PSZ&J for the period January

1, 2021 through July 31, 2021.

                 ORDERED that this Court retains jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




DOCS_DE:235747.1 31271/001                        2
